Per Curiam.
Decedent was a woman of considerable property which she had accumulated while conducting a brothel. Plaintiff was an acquaintance and friend. He brought this action to recover the amount of an alleged loan to her of $7,000. His claim is supported by four written documents, each purporting to be signed by decedent, and one of them, a mortgage, purporting to be acknowledged before an attorney who is now dead. We agree with the trial justice in his decision that the complaint should be dismissed. However, we are unable to agree with the findings which he made that certain moneys were delivered by plaintiff to the decedent, but that the moneys belonged to the decedent and had been turned over to the plaintiff by her so that it might appear that her circumstances were such that it was necessary to negotiate the loan-; that the signatures to the four instruments were genuine signatures; that the instruments had been purloined from the office of an attorney who was holding them to create the false impression that plaintiff had loaned money to the decedent. These findings do not seem to be sustained by the evidence. It does justify findings that decedent had no occasion to borrow money, and that plaintiff had no money to loan, also that the signatures to *614each of the documents are forgeries. Many other minor circumstances sustain the conclusion that no loan was made. Under the authority of Rives v. Bartlett (215 N. Y. 33) we are reversing certain of the findings made by the trial justice and substituting therefor new findings which sustain the decision made.
The judgment should be affirmed, with costs.
All concur.
Judgment affirmed, with costs.
The court disapproves and reverses findings of fact 11, 12 and 13 which are contained in the decision, and ¡disapproves and reverses findings of fact 1, 2, 3, 4 and 5 as found by the trial justice and printed in plaintiff’s requests to find; and disapproves and reverses findings 6, 7 and 11 of plaintiff’s requests to find which were found by the trial justice, and makes the following new findings:
That the three papers, two in the form of receipts and one in the form of a note dated respectively June 26, 1924, June 28, 1924, and June 28, 1924, were not signed by the decedent and that her purported signatures are forgeries; and that the instrument purporting to be a mortgage dated August 4, 1924, was not signed and executed by Alice Johnson before B. H. Searing, a notary public, and that the signatures Alice Johnson and B. H. Searing are each forged signatures.